Silverman, J. P.,
concurs in a memorandum as follows: Even if we assume that Steinberg v Universal Machinenfabrik GMBH (18 NY2d 943, affg 24 AD2d 886), makes available to a defendant sued for inducing breach of contract the defense that the underlying contract was not enforceable because of the Statute of Frauds, I am not persuaded that the underlying contract is barred by the Statute of Frauds. The only section of the Statute of Frauds cited to us that seems to me probably applicable is section 1-206 of the Uniform Commercial Code which, however, does not make the contract *658wholly unenforceable but only unenforceable beyond $5,000 in amount or value of remedy, and thus the complaint should not have been dismissed.